DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13, 14, and 23-40 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not disclose targeting the first crystal form in the water with the at least one spectral energy pattern thereby converting the first crystal form to the second crystal form, wherein: the second crystal form is thermodynamically more stable in the water compared to the first crystal form; the at least one spectral energy pattern from the passive energy source results in the second crystal form in the water having a greater solubility in the water, as compared to the first crystal form in the water; and the at least one spectral energy pattern from the passive energy source has a resonant frequency selected from one or more of a near-infrared frequency, a mid-infrared frequency, a far-infrared frequency, or a combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Blum U.S. Patent 7,972,390 B2 reference discloses a method of treating crystal elements with a spectral pattern to change the form in the abstract. The reference discloses the use of infrared sources, visible light sources, and ultraviolet sources Column 30 lines 1-3. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774